Case 19-20342 Doc4 Filed 08/01/19 Page of2.

Fill in this information to identify your case:

Nicole Monique Davis

First Name Middie Name Last Name

Debtor 1

 

Debtor 2
(Spouse, if filing) First Name Middie Name Last Name

MARYLAND

 

  

United States Bankruptcy Court for the: District of

   

RE ALO Tre COUR:

on Perks : .
Case number if ey a onsek ifithis is an

(If known) | CE AOD ir | ro! Ried WEE £8 2 &arhended fi filing

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 tz

  

 

 

If you are an individual filing under chapter 7, you must fill out this form if:
™ creditors have claims secured by your property, or

@ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
If two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

Ea List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

 

 

Identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule 0?
Creditor’s 7 pancare (CT surrender the property. No
name:
(CT Retain the property and redeem it. W Yes

 

 

 

Description of
property
securing debt:

(id Retain the property and enter into a
Reaffirmation Agreement.

(Retain the property and [explain]:
545 Gunsmoke Trl Lusby, Md-re

 

 

 

 

 

 

 

creditors Ally Bank {CT surrender the property. No
a Retain the property and redeem it. V lYes

D ipti f

oroperty ° a Retain the property and enter into a

securing debt: Reaffirmation Agreement.

1) Retain the property and [explain]: __

 

2016 Ram 1500 3c6rr7kt3gg22060

 

 

 

 

 

 

 

 

 

 

 

 

 

Creditor's a Surrender the property. No

nme . a Retain the property and redeem it. es

crepe of fC Retain the property and enter into a |

securing debt: Reaffirmation Agreement.
Q Retain the property and [explain]:

Creditor’s fa Surrender the property. TN

name . a Retain the property and redeem it. Yes

rene of ae Retain the property and enter into a

securing debt: Reaffirmation Agreement.

a Retain the property and [explain]:

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

 

 

 
Case 19-20342 Doc4 Filed 08/01/19 Page 2 of 2

Nicole Monique Davis

First Name Middle Name Last Name

eee is Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C § 365(p)(2).

Debtor 1 Case number (if known)

 

Describe your unexpired personal property leases Will the lease be assumed?

% . : *
Lessor’s name: LINo

[LT Yes

Description of leased
property:

 

7 . ‘
Lessor’s name: ILINo

(Tyes

 

Description of leased

 

 

 

property:

Lessor’s name: | ILINo

Description of ieased | (Cl Yes

property: |

Lessor’s name: | [TNo
[Ves

Description of leased

property:

Lessor’s name: CINo

Cves
Description of leased
property:

 

7 .
Lessor’s name: fo No.

Description of leased

 

property:
Lessor’s name: AWo
lo Yes

Description of leased
property:

 

 

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

 

 

x Yoke M F avis x

Signature of Debtor 1 Signature of Debtor 2
Date 62 0/7 GIS Date
MM/ DD / YYYY MM/ DO/ YYYY

|
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 | page 2
|

 

 
